                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                             DOCKET NO. 1:18-cv-00170-FDW


 FREDERICK J. COLOSIMO.,                          )
                                                  )
        Plaintiff,                                )
                                                  )
 vs.                                              )
                                                  )                    ORDER
 NANCY A. BERRYHILL,                              )
 Acting Commissioner of Social Security,          )
                                                  )
        Defendant.                                )
                                                  )

       THIS MATTER is before the Court on the “Motion for Leave to Appear Pro Hac Vice as

to Tara L. Borelli” (Doc. No. 12) filed December 12, 2018. For the reasons set forth therein, the

Motion will be granted

               All counsel are advised that local counsel must sign all documents submitted to the

Court and as such are accountable for the substance of such submissions under Rule 11 of the

Federal Rules of Civil Procedure.

               The Clerk is directed to send copies of this Order to counsel for the parties,

including but not limited to moving counsel; and to the Honorable Frank D. Whitney.

       IT IS SO ORDERED.
                                    Signed: December 21, 2018
